UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-4638



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SEAN SHAKA MYLES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
01-35)


Submitted:   May 15, 2003                    Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael E. Marr, Baltimore, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, Harvey E. Eisenberg, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sean Shaka Myles appeals his conviction, entered upon a

written plea agreement, of conspiracy to distribute and to possess

with intent to distribute five kilograms or more of cocaine and

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§ 846 (2000).      As part of his written plea agreement, Myles

expressly waived his right to appeal any sentence falling within

the statutory range, except for the right to appeal based on an

upward or downward departure from the guideline range established

at sentencing. Following an extensive Fed. R. Crim. P. 11 hearing,

the district court accepted Myles’ plea, and sentenced him to 262

months’ imprisonment, five years of supervised release, and a $100

special assessment.

     Myles claims on appeal that the district court erred in not

granting him a downward departure from the guideline range.   As to

this claim, we find that Myles knowingly and voluntarily waived his

right to appeal.    United States v. Marin, 961 F.2d 493, 496 (4th

Cir. 1992).

     We therefore dismiss Myles’ appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED


                                 2